Citation Nr: 9900904	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-24 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement in an increased evaluation for cervical 
degenerative disc disease with stenosis and radiculopathy, 
currently rated at 60 percent disabling.

2.	Entitlement to an increased evaluation for L4-5 herniated 
nucleus pulposus with right sciatica, left extremity weakness 
and degenerative changes, currently rated at 60 percent 
disabling.

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for high blood 
pressure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran performed verified active duty service from 
November 1967 to October 1984.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
denying the benefits sought on appeal.  He maintains that he 
is entitled to increased evaluations for cervical 
degenerative disc disease with stenosis and radiculopathy; 
and for a lumbar herniated nucleus pulposus with sciatica, 
extremity weakness and degenerative changes.  He further 
contends that the evidence he has submitted since a May 1985 
rating decision is sufficient to reopen his claims and grant 
service connection for sinusitis and high blood pressure.  
Therefore, favorable determinations are requested.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. § 
7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claim files.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims of entitlement to increased 
evaluations for cervical spine degenerative disc disease with 
stenosis and radiculopathy, and L4-5 herniated nucleus 
pulposus with right sciatica, left extremity weakness and 
degenerative changes.  It is further the decision of the 
Board that new and material evidence has not been submitted 
to reopen the claims of entitlement to sinusitis and high 
blood pressure.


FINDINGS OF FACT

1.  The veterans cervical spine degenerative disc disease 
with stenosis and radiculopathy is productive of no more than 
pronounced intervertebral disc syndrome.  

2.	The veterans L4-5 herniated nucleus pulposus with right 
sciatica, left extremity weakness and degenerative changes is 
productive of no more than pronounced intervertebral disc 
syndrome. 

3.	The veteran is not bedridden, he does not require long leg 
braces, and there is no evidence of cord involvement due to 
cervical or lumbar fractures.

4.	The veterans spine is not completely fixed at an 
unfavorable angle. 

5.  The RO denied claims for service connection for sinusitis 
and high blood pressure in May 1985 and the veteran did not 
file a timely appeal from that decision.

6.	Evidence submitted since the ROs May 1985 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 60 
percent for cervical spine degenerative disc disease with 
stenosis and radiculopathy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5293 (1998).

2.	The schedular criteria for an evaluation in excess of 60 
percent L4-5 herniated nucleus pulposus with right sciatica, 
left extremity weakness (including left foot) and 
degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5293.

3.  The May 1985 rating decision, denying service connection 
for sinusitis and high blood pressure is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§  3.104, 20.1103 (1998).

4.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for sinusitis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

4. 	New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
high blood pressure.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Factual Background

In private treatment records from General Leonard Wood Army 
Community Hospital, dated from November to December 1994, the 
veteran complained of pain and swelling in the upper back, 
numbness to right arm, and left hand tingling.  The diagnosis 
was cervical nerve root impingement.  In November 1994, the 
veteran also complained that his back had gone out.  A 
diagnosis was rendered of muscular back strain.  

A December 1994 VA magnetic resonance imaging (MRI) report 
showed narrowing at multiple levels with most significant 
impingement at C6-C7.  Another MRI report revealed spinal 
stenosis at the level of C6-7 possibly due to bone spur, but 
bulging or herniated disc could not be excluded; and a 
posterior bone spur at C4-5 and C5-6 without significant 
spinal stenosis at those levels.  A myelogram revealed marked 
spinal stenosis in the lumbar region at L3-4 and L4-5; mild 
spinal stenosis in the cervical region.

In December 1994 VA outpatient treatment records, the veteran 
reported neck pain and right shoulder and arm pain which had 
present over the prior three weeks.  The impression was C7 
radiculopathy with weakness.  In February 1995, the veteran 
was assessed with C5-6 and C6-7 spinal nerve encroachment 
with C6-8 cervical radiculopathy.  A February 1995 VA 
outpatient treatment record assessed the veteran with C5-6 
and C6-7 spinal nerve encroachment with C6-8 cervical 
radiculopathy. 

A February 1995 VA Agent Orange examination report diagnosed 
the veteran with severe degenerative joint disease of the 
cervical spine and lumbosacral spine and cervical spine 
stenosis.

A May 1995 VA hospital treatment record reported that the 
veteran had been admitted for the Chronic Pain Program 
secondary to back pain and neck pain.  The diagnoses were 
degenerative joint disease and L3 through L5 spinal stenosis.

On VA examination in July 1995, the veteran reported that his 
degenerative joint disease continued to worsen.  He stated 
that he would lose control and function in his right arm and 
leg three to five times per month.  Examination showed 
minimal motion, with extreme pain reported in all planes of 
motion.  X-ray examinations showed spinal stenosis at the 
level of C6-7 with posterior bone spurs at C4-5 and C5-6; 
spinal stenosis at the L4-L5 level secondary to hypertrophy 
of the ligamentum flavum with marked bony hypertrophic 
changes; and mild anterior extradural thecal sac defect at 
L3-L4.  There was no evidence of a vertebral fracture, or 
fracture residuals with cord involvement that necessitated 
the veteran be on total bed rest.  There also was no evidence 
that fracture residuals necessitated the appellants use of 
long leg braces, or caused ankylosis of the spine at an 
unfavorable angle.  The diagnosis was multi-level spinal 
stenosis and apparent cord compression with neurological 
impairment. 

In an October 1995 VA outpatient treatment record, the 
veteran complained of chronic lower back pain with no current 
radicular pain, but small areas of pain over callus and lower 
back.  The veteran was assessed with chronic degenerative 
joint disease of the spine.  In December 1995, the veteran 
was reported to have spinal stenosis with pain in the left 
lower back radiating to left leg.  The diagnosis was 
degenerative disc disease with spinal stenosis.

In a December 1995 treatment record from General Leonard Wood 
Army Community Hospital, the veteran was diagnosed with low 
back pain.

In a January 1996 VA outpatient treatment record, the veteran 
was assessed with left foot drop.

On VA examination in February 1996, the veteran was reported 
to have spinal stenosis at multiple levels with cord 
compression and neurological impairment syndrome.  The 
veteran stated that his entire left upper extremity was weak, 
blue and cold; this happened intermittently and would last 
for days; this also effected the lower extremity.  He 
reported that he experienced these episodes two to three 
times per month, they were very painful, and while pain 
pills, muscle relaxers and anti-inflammatories helped 
somewhat the extremity remained cold and blue.  The veteran 
had been fitted for a brace for his left lower extremity 
secondary to foot drop.  There was no evidence of a vertebral 
fracture, or fracture residuals with cord involvement that 
necessitated the veteran be on total bed rest.  There also 
was no evidence that fracture residuals necessitated the 
appellants use of long leg braces, or caused ankylosis of 
the spine at an unfavorable angle.  The diagnosis was 
multiple level, radiographically documented spinal stenosis 
and cord compression with progressive neurological 
impairment.  This was judged to be a symptom of a definite 
spinal stenosis syndrome.

VA examination of November 1996 indicated that the veteran 
complained of low back pain, neck pain, and pain in the left 
upper and lower extremities.  The veteran was reported to 
walk with a cane, wear a back brace, and use a TENS unit on 
the back and left leg.  There was no evidence of a vertebral 
fracture, or fracture residuals with cord involvement that 
necessitated that the veteran be on total bed rest.  There 
also was no evidence that fracture residuals necessitated the 
appellants use of long leg braces, or caused ankylosis of 
the spine at an unfavorable angle.  Neurological examination 
disclosed only weakness in dorsiflexion of the left foot.  
The reflexes were preserved normally, and there was no 
evidence of muscle atrophy.  The examination findings were 
consistent with lumbar spinal stenosis and a history 
consistent with degenerative joint disease of the neck.  The 
examiners impression was that the veterans disability was 
more related to rheumatic arthritis than to any specific 
neurological problem.   

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veterans service-connected disorders have been properly 
developed, and that no further assistance to the veteran is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

Both the veterans cervical and lumbar disorders are 
evaluated as 60 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  According to that Code, a 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  

As a 60 percent rating is the highest rating allowed under 
Diagnostic Code 5293, the Board turns to 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 which provides for a 100 percent rating 
if residuals of a vertebral fracture require long leg braces, 
total bed rest, or if the fracture residuals involve the 
cord.  The veteran, however, has presented no evidence that 
either his cervical or his lumbar spine was ever fractured, 
and no competent evidence of fracture residuals has been 
presented.  As such, an increased evaluation for the either 
the neck or the low back disorders under Diagnostic Code 5285 
is not in order.

A 100 percent rating is also available under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 if there is complete bony 
fixation of the cervical or lumbar elements at an unfavorable 
angle, with marked deformity and either Marie-Strumpell or 
Bechterew type involvement of other joints.  Significantly, 
however, there is neither complete bony fixation of the 
cervical or lumbar spine, and there clearly is no evidence 
that there is either Marie-Strumpell or Bechterew involvement 
of any other joint.  As such, an increased evaluation under 
this Diagnostic Code is not in order, and hence, the benefits 
sought on appeal must be denied.

In reaching these decisions the Board considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Yet, while there 
clearly is evidence that the veterans pathology is 
manifested by pain, characteristic pain is specifically 
contemplated in the assignment of 60 percent ratings for each 
spinal segment.  As such, these regulations do not provide a 
basis upon which to grant increased evaluations.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellants claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Claims to Reopen Based on New and Material Evidence

Analysis

Service connection may be granted for a disorder which was 
incurred in or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Further, 
hypertension may be presumed to have been incurred during 
service if it becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In this case, the RO denied service connection for sinusitis 
and high blood pressure in May 1985.  As a timely appeal was 
not perfected to that rating decision is final and may not be 
reopened on the same factual basis.  38 U.S.C.A. § 7105.  A 
claim which is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).

The evidence of record at the time of the May 1985 decision 
consisted of service medical records and a March 1985 VA 
examination report.  The service medical records reveal that 
the veteran was treated for an upper respiratory infection in 
February 1972 and sinus problems in March 1984.  A physical 
examination in March 1984 diagnosed allergic rhinitis by 
history.  A March 1984 retirement examination noted 
occasional sinusitis since 1974 which resolved with 
medication.  Clinical evaluation of the veterans sinuses 
disclosed normal findings.  

The service medical records also indicated that the veteran 
had a blood pressure reading of 140/90 in December 1977.  A 
five-day blood pressure check in January 1978 resulted in 
readings of 136/94, 146/90, 124/80, 120/82, 140/80, and 
148/94.  The appellants blood pressure was 142/94 in July 
1983, and at his retirement examination it was 120/88.  

VA examination of March 1985 reported that the veterans 
sinuses were within normal limits and his blood pressure was 
140/88.  The diagnoses were a history of intermittent 
sinusitis with frontal headaches, and hypertensive readings 
in the past not evidenced at the time of this examination.

Since May 1985, the veteran has submitted the following 
additional evidence for consideration:  (i) Duplicate service 
medical records; (ii) VA outpatient treatment records, dated 
from December 1989 to January 1996; (iii) VA examination 
reports of November 1992, February 1995, July 1995, February 
1996, and November 1996; (iv) treatment records from General 
Leonard Wood Army Community Hospital, dated from November 
1994 to December 1995; (v) VA  MRIs of December 1994; (vi) 
VA Agent Orange examination of February 1995; (vii) VA 
hospital treatment records of May 1995; (viii) RO hearing 
transcript of January 1996; (ix) and statements by the 
appellant and his attorney in support of his claim. 

Significantly, however, after carefully considering the 
evidence submitted since the May 1985 RO decision, in light 
of evidence previously available, the Board is compelled to 
find that the veteran has not submitted evidence which is new 
and material.  In this regard, the evidence submitted since 
the last final RO decision records the veterans complaints 
of sinusitis and high blood pressure, it documents his 
contention that his symptoms began in service and notes that 
hypertension was clinically diagnosed in 1995.  The treatment 
reports, however, do not further address the etiology of the 
veterans claimed disabilities.  In this regard, it must be 
recalled that before service connection may be granted there 
must be competent evidence of a nexus between the inservice 
injury or disease and the current disability.  Such a nexus 
must be shown by medical evidence.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, as there remains no competent 
evidence linking either sinusitis or hypertension to the 
veterans active duty service the Board is compelled to find 
that the veteran has not submitted evidence which is new and 
material.

In reaching this decision the Board considered the argument 
that the veterans hypertension is either caused or 
aggravated by his spinal disorders.  Again, however, the 
veteran has not submitted any competent evidence to suggest 
such a link, and as a lay person untrained in the field of 
medicine, the appellant is not competent to offer an opinion 
linking these disorders to either service or a service 
connected disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board also considered the fact that the appellant is 
receiving Social Security disability benefits.  Remanding 
this claim, however, to secure those records would not impact 
on his increased rating claims because the veteran simply 
does not meet the clearly defined schedular standards, and 
because he is already in receipt of a total rating based on 
individual unemployability.  Moreover, no offer of proof has 
been submitted suggesting why Social Security records would 
help link either sinusitis and/or hypertension with the 
appellants active duty service.  Therefore, remanding this 
case for those records would be inappropriate.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claims.  
See Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claims, and 
an explanation why his current attempt to reopen the claims 
must fail.

The benefit of the doubt doctrine does not need to be applied 
in this case because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

An evaluation in excess of 60 percent for cervical spine 
degenerative disc disease with stenosis and radiculopathy is 
denied.  An evaluation in excess of 60 percent for L4-5 
herniated nucleus pulposus with right sciatica, left 
extremity weakness and degenerative changes, is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for sinusitis, the appeal is 
denied.  New and material evidence not having been submitted 
to reopen the claim for service connection for high blood 
pressure, the appeal is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
